PER CURIAM.
The respondent, Charles A. Lankau, M.D., appeals from a final order of the Board of Medicine [Board] concluding that he deviated from the applicable standard of care. We affirm.
A review of the record shows that the Board properly rejected or modified those findings of fact of the administrative law judge [ALJ] that were not based upon competent, substantial evidence. Gross v. Department of Health, 819 So.2d 997, 1000-01 (Fla. 5th DCA 2002). Furthermore, the modified findings of fact, coupled with the ALJ’s other findings, support the conclusion that Dr. Lankau fell below the applicable standard of care.
Affirmed.